On Petition for a Behearing.
Best, C.
A rehearing is asked on the ground that the evidence shows that the appellee was in possession at the time appellants purchased the premises in dispute, and it is insisted that such possession was constructive notice of appellee’s equity. This is a misapprehension of the record. It does not contain the evidence, and if it did an erroneous ruling upon the pleadings could not, in this way, be rendered harmless. Issue must be taken upon the counterclaim and appellants allowed an opportunity to prove the averment, that, at the time of their purchase, they did not ■have actual or constructive notice of appellee’s equity.
Per Curiam. — Petition overruled.